Citation Nr: 0023149	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disorder leading to a hysterectomy.

2.  Entitlement to service connection for recurrent colon 
problems leading to colostomy surgery.

3.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from May 1981 to June 1986 and 
subsequently served in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

This case was previously remanded by the Board in October 
1998 and May 1999 for additional development and 
adjudication.  Subsequent to the May 1999 remand, the case 
was transferred to the RO in Detroit, Michigan.


FINDING OF FACT

The claims of entitlement to service connection for a 
gynecological disorder leading to a hysterectomy, recurrent 
colon problems leading to colostomy surgery and major 
depression are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
gynecological disorder leading to a hysterectomy, recurrent 
colon problems leading to colostomy surgery and major 
depression are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

In Wood v. Derwinski, 1 Vet. App. 190 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that the duty to assist is not a one-way street, and an 
appellant must do more than passively wait for assistance 
when he has information essential to his claim.  Id . at 193.  
Since the veteran in the current case has prevented full 
development of her claim, pursuant to the Board's May 1999 
remand, by failing to (1) respond to correspondence from the 
RO or (2) appear, without good cause, for her scheduled VA 
disability examination, the Board can only address the 
evidence currently of record.

The veteran is seeking service connection for gynecological, 
colon, and psychiatric disorders.  The legal question to be 
answered initially is whether a veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If an issue is not well grounded, it must fail 
and VA has no duty to assist with any further development.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that these claims are not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a 


nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the veteran's service medical records show 
complaints of lower abdominal pain, occasional constipation 
(diagnosed as functional bowel syndrome), and irregular and 
heavy menses.  The service medical records are negative for a 
psychiatric disorder. 

The May 1986 separation examination report is negative for 
complaints or findings of a gynecological disorder, a colon 
disorder, or a psychiatric disorder.  

The post-service medical evidence reveals that, more than a 
year after discharge, the veteran underwent surgery for a 
hysterectomy and a colostomy.  The post-service medical 
evidence also reveals various diagnoses of manic depression.

After carefully considering the evidence, the Board is 
compelled to find that the foregoing service-connections 
claims are not well grounded.  First, there is no confirmed 
diagnosis of a gynecological, colon, or psychiatric disorder 
documented 


in the veteran's service medical records.  Furthermore, even 
if the veteran could establish that these claimed disorders 
were manifested during service, there is no competent medical 
evidence in the record showing a nexus between any current 
gynecological, colon, or psychiatric disorder and her period 
of service.  See Epps and Caluza.  

Moreover, there is no basis under either prong of 38 C.F.R. § 
3.303(b) for finding the veteran's claims well grounded.  As 
to continuity of symptomatology, the veteran and her 
representative essentially argue that because she has had 
continuing symptoms with respect to gynecological, colon, and 
psychiatric disorders, she has established the continuity of 
his conditions ever since service.  It is true that the 
veteran is competent to describe the symptoms that she has 
experienced.  See Savage, 10 Vet. App. at 497; Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994) (lay evidence is competent to 
establish features or symptoms of injury or illness).  
However, the mere existence of such symptomatology does not 
necessarily mean that there is a nexus between the veteran's 
present condition and her inservice symptomatology, as 
required by Savage, 10 Vet. App. at 495-97.  Such 
determinations would require specialized knowledge or 
training and are, thus, beyond the competency of a lay 
person.  See Layno, 6 Vet. App. at 470. 

As to chronicity under 38 C.F.R. § 3.303(b), although the 
veteran is currently diagnosed with gynecological, colon, and 
psychiatric disorders, the record shows that these diagnoses 
were first made several years following her discharge from 
service.  There is neither evidence that she was diagnosed 
with a chronic gynecological, colon, or psychiatric disorder 
in service or within an applicable presumption period, nor a 
medical opinion since then that her conditions experienced in 
service were chronic then.  Thus she has not submitted a 
well-grounded claim based on the existence of the same 
chronic gynecological, colon, or 


psychiatric disorder during service and currently.  See 
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307(a), 3.309(a) (1999); Savage.  

The only evidence that relates the veteran's claimed 
disorders to her military service is her own contentions that 
she provided in support of her claims.  These statements, 
however, do not satisfy the requirement for medical evidence 
of a connection between any current claimed disorder and her 
service because, as a lay person, the veteran is not 
competent to provide a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had a gynecological, 
colon, or psychiatric disorder, and as the appellant has 
submitted no medical opinion or other competent evidence to 
support her claim that her claimed disorders are in any way 
related to her period of service, the Board finds that she 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claims are well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefits sought on appeal are denied.  

Contrary to the veteran's and her representative's belief 
that VA should develop her claims further, the Board notes 
that, absent the submission and establishment of a well-
grounded claim, VA cannot undertake to assist a veteran in 
developing facts pertinent to that claim.  Morton v. West, 12 
Vet. App. 477, 486 (1999).  Hence, the benefits sought on 
appeal are denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete her 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for a gynecological disorder leading to a 
hysterectomy, recurrent colon problems leading to colostomy 
surgery, and major depression is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

